Citation Nr: 0506888	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-07 674	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diplopia (bilateral 
double vision).

5.  Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.

7.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to April 1970.  A September 1978 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, determined that the character of the 
veteran's service constitutes a bar to receipt of VA benefits 
based on his military service from September 16, 1967, to 
April 3, 1970.  However, the appellant is eligible for VA 
benefits based on his military service from September 16, 
1964, to September 15, 1967.

The veteran presented sworn testimony before the undersigned 
Acting Veterans Law Judge upon two different occasions, 
during hearings in May 2000 and again in January 2004.  In a 
March 2001 Board remand, the appeal was returned to the RO 
for further evidentiary and procedural development.  The 
Board in that decision referred issues involving a claim for 
VA compensation for hepatitis C under the provisions of 
38 U.S.C.A. § 1151, and a request for waiver of the recovery 
of an overpayment of insurance benefits to the RO for initial 
consideration.  The RO promulgated a rating decision on the 
hepatitis C issue in April 2003, and the veteran has not 
expressed disagreement with that decision.  However, it does 
not appear that any action has been taken as to the veteran's 
request for waiver of the recovery of an overpayment of 
insurance benefits.  Therefore, this issue is again referred 
to the RO for appropriate action.

Although the issue of entitlement to an initial increased 
disability rating for tinea versicolor had been perfected for 
appeal, the veteran withdrew the appeal as to that issue 
during the January 2004 hearing.  A request for withdrawal of 
an appeal may be made during a hearing without the filing of 
a written motion.  See 38 C.F.R. § 20.204(b) (2004).  Thus, 
the Board has no further jurisdiction over the appeal 
pertaining to tinea versicolor.


REMAND

Initially, the Board notes several areas of incomplete 
evidentiary development which prevent adjudication of all the 
issues on appeal at this point.  During the May 2000 hearing 
on appeal, the veteran testified that after his discharge 
from active duty, he sought medical care from his family 
doctor, Dr. Pendleton in Birmingham, Alabama.  He explained 
that Dr. Pendleton had long since retired.  It does not 
appear, however, that any attempts to obtain records 
reflecting this treatment have been made, as required by 
38 C.F.R. § 3.159(c)(1) (2004).  

Other information contained in the claims file indicates that 
the veteran was incarcerated at the West Jefferson 
Correctional Facility from 1982 to 1993, where he was 
provided with medical care during his period of 
incarceration.  Records reflecting this treatment have not 
been obtained either.  

The regulations implementing the Veterans Claims Assistance 
Act require that the VA must make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department of agency.  Such reasonable efforts generally 
consist of an initial request for the records, and if the 
records are not received, at least one follow-up request 
unless a response to the initial request indicates that the 
records sought do not exist or that a follow-up request would 
be futile.  38 C.F.R. § 3.159(c).  Thus, prior to further 
review of the veteran's claims for service connection, 
attempts to obtain medical records from Dr. Pendleton and 
from the West Jefferson Correctional Facility must be 
undertaken.

During the January 2004 hearing on appeal, the veteran 
testified that he receives all current medical care from the 
VA.  Although the record contains some recent VA treatment 
records, the latest records date only to August 2001.  Thus, 
for purposes of obtaining as much information as possible 
about the veteran's various disabilities and his current 
physical and mental condition, complete VA treatment records 
should be obtained, as required by 38 C.F.R. § 3.159(c)(2)-
(3).  

With regard to the issue of service connection for PTSD, it 
is important to note that the veteran is eligible for VA 
benefits based only on his military service from September 
16, 1964, to September 15, 1967.  Many of his claimed 
stressor events involve the Tet Offensive, which occurred in 
1968, during his second period of military service which 
ended in a bad character discharge.  The record also reveals 
post-service stressor events, such as a gunshot wound that 
required abdominal surgery.  Service connection for PTSD, 
however, may only be supported if it is shown that the any 
diagnosed PTSD condition is related to a stressor event that 
occurred during his first period of service.  Toward this 
end, the RO, after first contacting the veteran for 
information, should contact the U.S. Armed Services Center 
for Unit Records Research to attempt to obtain stressor 
verification information regarding whether the veteran and 
his unit were exposed to such events during the period from 
March 1967, when he arrived in Vietnam, and September 1967, 
when his first period of service ended.

With regard to the veteran's claim for entitlement to service 
connection for hypertension, it is important to consider all 
potential theories of entitlement.  Since the claim was 
initially filed, service connection for diabetes mellitus has 
been granted.  In light of this, further medical evidence 
should be gathered as to whether the veteran's currently 
shown hypertension may be related to or caused by his 
service-connected diabetes.

As to the claim for entitlement to service connection for 
diplopia, we note that the medical evidence of record 
contains conflicting opinions as to the cause of the 
veteran's current diplopia.  The report of a VA visual 
examination conducted in March 1997 contains the opinion that 
the veteran's diplopia was caused by head trauma sustained in 
1994, while the report of a VA visual examination conducted 
in December 2001 contains the examiner's opinion that the 
veteran's diplopia is "probably diabetic in origin."  Thus, 
further medical evidence should be obtained to reconcile, if 
possible, these two different etiological opinions.

Lastly, the veteran filed a claim for entitlement to service 
connection for a total disability rating based upon 
unemployability in January 2002.  The RO notified the veteran 
that his claim had been denied in February 2003.  The veteran 
filed a timely notice of disagreement with this decision in 
January 2004.  The RO has not yet issued a Statement of the 
Case (SOC).  

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 
(1995).  

With regard to the unemployability claim, although the Board 
does not have jurisdiction for purposes of ordering 
evidentiary development, we note that it appears the veteran 
may have received VA vocational rehabilitation services at 
some point and the information contained in the veteran's 
vocational rehabilitation file would be highly relevant to 
any determination regarding employability.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO (or agency of original jurisdiction (AOJ)) 
via the Appeals Management Center (AMC), in Washington, DC, 
for the following development:

1.  The AOJ should obtain as much 
information as possible about Dr. 
Pendleton in Birmingham, Alabama, from 
the veteran.  After securing the 
necessary release, the AOJ should obtain 
records reflecting medical care provided 
by Dr. Pendleton after the veteran's 
discharge from service.  All attempts to 
obtain these records should be fully 
documented for the file.

2.  After securing the necessary release, 
the AOJ should obtain records for any 
medical or psychiatric treatment or 
consultation provided to the veteran 
during his period of incarceration from 
1982 to 1993 at the West Jefferson 
Correctional Facility.  All attempts to 
obtain these records should be fully 
documented for the file.

3.  The AOJ should obtain and associate 
with the claims file all records 
reflecting VA medical treatment afforded 
to the veteran by the Birmingham VA 
Medical Center from August 2001 to the 
present, as well as by the Tuscaloosa 
VAOPC.  

4.  The AOJ should contact the veteran to 
identify particular stressor events 
occurring between March 1967 and 
September 1967, and to identify 
particular months or dates when these 
stressor events occurred.  Because the 
U.S. Armed Services Center for Unit 
Records Research can only perform records 
searches covering a period of 60 days, 
the AOJ should work with the veteran to 
pinpoint the time frame where such an 
exhaustive records search is most likely 
to yield corroboration of the veteran's 
stressor events.

5.  After completing the request in 
number 4, the AOJ should forward all 
relevant information to the U.S. Armed 
Services Center for Unit Records Research 
for analysis as to any verifiable 
stressor events the veteran may have been 
exposed to during his first period of 
service in Vietnam.

6.  The veteran should be afforded a VA 
examination with respect to his claim for 
service connection for hypertension.  The 
examiner should be requested to provide 
an opinion concerning the etiology of any 
diagnosed hypertension, including whether 
it is related to the veteran's period of 
service extending from September 16, 
1964, to September 15, 1967, as opposed 
to the period of service extending from 
September 16, 1967, to April 3, 1970, 
during which the character of his 
discharge constitutes a bar to receipt of 
VA benefits, or is secondarily related to 
his service-connected diabetes.  The 
claims folder must be made available to 
the examiner for review.  Any tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

7.  The veteran should be afforded a VA 
ophthalmologic examination with respect 
to his claim for service connection for 
diplopia (bilateral double vision).  The 
examiner should be requested to provide 
an opinion concerning the etiology of any 
diagnosed diplopia, including whether it 
is related to the veteran's period of 
service extending from September 16, 
1964, to September 15, 1967.  In 
providing an opinion on etiology, the 
examiner is specifically requested to 
comment upon and reconcile the two 
conflicting medical opinions of record:  
the March 1997 opinion that the veteran's 
diplopia was caused by head trauma 
sustained in 1994, and the December 2001 
opinion that the veteran's diplopia may 
be diabetic in origin.  The claims folder 
must be made available to the examiner 
for review.  Any tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

8.  The AOJ should furnish the veteran 
with a Statement of the Case pertaining 
to the issue of entitlement to a total 
disability rating on the basis of 
individual unemployability due to 
service-connected disabilities.  This 
issue will not be returned to the Board 
unless the appeal is perfected by the 
filing of a timely substantive appeal or 
VA Form 9 by the appellant.

9.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran when further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




		
	Richard C. Thrasher
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


